EMPLOYMENT AGREEMENT
AS AMENDED AND RESTATED


THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of May 25, 2009 (the
“Effective Date”), is made on May 28, 2009 between Massey Energy Company, a
Delaware corporation (the “Company”), and Michael K. Snelling (the
“Executive”).  This Agreement replaces and supersedes, as of the Effective Date,
the employment agreement between the Company and the Executive effective as of
the May 25, 2006 and amended and restated on December 23, 2008 (the “Original
Agreement”).


WITNESSETH:


WHEREAS, Executive is a senior executive of the Company or one of its
Subsidiaries (as defined in Section 25) and has made and is expected to continue
to make major contributions to the short-term and long-term profitability,
growth and financial strength of the Company; and


WHEREAS, the Board of Directors of the Company (the “Board,” as defined in
Section 25) recognized that, as is the case with many publicly held
corporations, the possibility of a Change in Control (as defined in Section 25)
exists and consequently entered into a Change in Control Severance Agreement
dated May 25, 2006 with the Executive, which the Company and the Executive
amended and restated effective January 1, 2009 (the “Change in Control
Agreement”); and


WHEREAS, the Board has determined that Executive should be provided with certain
employment rights during his continued employment prior to the generally
applicability of the Change in Control Agreement, as well as certain severance
rights in the event his employment ends under circumstances where the Change in
Control Agreement is inapplicable; and


WHEREAS, the Board has determined that Executive will not be entitled to
payments and benefits under this Agreement and the Change in Control Agreement
with respect to the same set of circumstances and that it is desirable to
provide for appropriate coordination, without duplication, of payment and
benefit rights in the event Executive becomes entitled to payments or benefits
pursuant to this Agreement and at the same time is entitled to payments and
benefits under the Change in Control Agreement; and


WHEREAS, in consideration of Executive’s continued employment with the Company,
the Company desired to provide Executive with certain compensation and benefits
set forth in this Agreement in order to ameliorate the financial and career
impact on Executive in the event Executive’s employment with the Company is
terminated for certain reasons prior to a Change in Control; and


WHEREAS, the Company and the Executive now desire to replace the Original
Agreement, effective as of the Effective Date.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth (including definitions of capitalized terms
which are set forth in Section 25 and throughout this Agreement) and intending
to be legally bound hereby, the Company and Executive agree as follows:



--------------------------------------------------------------------------------


1. Employment.


(a) Subject to the terms and conditions of this Agreement, the Company agrees to
employ Executive during the term hereof as a senior executive of the Company or
one of its Subsidiaries (as defined in Section 25). In such capacity, Executive
shall report to such person as the President and Chief Executive Officer of the
Company shall determine, and shall have the customary powers, responsibilities
and authorities of executives holding such positions in corporations of the
size, type and nature of the Company or Subsidiary which employs him, as it
exists from time to time, and as are assigned by the President and Chief
Executive Officer of the Company.


(b) Subject to the terms and conditions of this Agreement, Executive hereby
accepts such employment originally commencing as of the Effective Date and
agrees, subject to any period of vacation and sick leave, to devote his full
business time and efforts to the performance of services, duties and
responsibilities in connection therewith.


2. Term of Agreement.


(a) Regular Term.  The term of this Agreement (the “Term”) commenced on the
Effective Date and shall continue until May 25, 2012.


(b) Termination of Agreement Upon a Change in Control.  Notwithstanding the
foregoing, this Agreement shall automatically terminate if Executive is employed
by the Company or any Subsidiary (as defined in Section 25) at the time a Change
in Control occurs.


3. Compensation.


(a) Salary. During the Term, the Company shall pay Executive a base salary
(“Base Salary”) at an annual rate of $340,000 effective as of June 1,
2009  (subject, however, Executive’s waiver, if any, in effect on the day before
the Effective Date of part of his otherwise payable base salary for certain
purposes, which waiver shall remain effective until revoked). Base Salary shall
be payable in accordance with the ordinary payroll practices of the Company (but
no less frequently than monthly). During the Term, the Board shall, in good
faith, review, at least annually, Executive’s Base Salary in accordance with the
Company’s customary procedures and practices regarding the salaries of senior
executives and may, if determined by the Board to be appropriate, increase, but
not decrease, Executive’s Base Salary following such review. “Base Salary” for
all purposes herein shall be deemed to be a reference to any such increased
amount.


(b) Annual Bonus. In addition to his Base Salary, during the Term, Executive
shall be eligible to receive annual cash bonus awards for fiscal years 2010,
2011 and 2012 of $210,000, which amount may be increased at the discretion of
the Compensation Committee. Each annual cash bonus award shall be subject to the
terms and conditions set forth by the Compensation Committee of the Board for
each fiscal year. Except as provided herein, the annual cash bonus awards shall
be payable to Executive at the time bonuses are paid to other similarly situated
executives of the Company and its Subsidiaries in accordance with the Company’s
policies and practices as set by the Board.


2

--------------------------------------------------------------------------------


(c) Long-term Incentive Awards. During the Term, Executive shall be eligible to
receive long-term incentive awards as a Level 2 participant in the Company’s
long-term incentive awards program. The long-term incentive awards shall be
subject to the terms and conditions set forth by the Compensation Committee of
the Board for each long-term incentive period. Except as provided herein,
long-term cash incentive awards shall be payable or shall vest, as the case may
be, at the time such awards are paid or vest for similarly situated executives
of the Company and its Subsidiaries in accordance with the Company’s policies
and practices as set by the Board.


(d) Existing Equity- and Cash-Based Compensation. Any outstanding agreement made
with Executive under the Company’s long-term cash and equity incentive program,
including, stock option, restricted stock, restricted unit, other equity- or
cash-based incentive awards or other equity- or cash-based incentive agreements
as of the Effective Date and the date hereof (the “Ancillary Documents”) shall
remain in full force and effect and shall not be affected by this Agreement,
except as set forth in Section 6(c).


4. Employee Benefit Programs, Plans and Practices; Perquisites.
 
(a)  In General.  The Company shall provide Executive while employed hereunder
with coverage under such employee benefit plans (commensurate with his position
in the Company and to the extent permitted under any employee benefit plan) in
accordance with the terms thereof, Directors and Officers insurance policy,
which covers claims arising out of actions or inactions occurring during the
Term, in accordance with the Directors and Officers insurance policy, and other
employee benefits which the Company may make available to other similarly
situated executives of the Company and its Subsidiaries from time to time in its
discretion. The Company also shall provide Executive while employed hereunder
with perquisites which the Company may make available to other similarly
situated executives of the Company and its Subsidiaries from time to time in its
discretion. 
 
(b)  Supplemental Benefit Plan Participation. Notwithstanding anything to the
contrary in the foregoing, Executive shall be provided participation in the A.
T. Massey, Inc. Supplemental Benefit Plan (the “SERP”), subject to the
following: (i) Executive’s retirement benefit shall be equal to the excess of
(A) the retirement benefit amount to which he would be entitled assuming he
participated in the “Coal Company Plan” component of the Massey Energy
Retirement Plan (the “MERP”), but determined without regard to the limits set
forth in section 401(a)(17) and 415, if applicable, of the Code (as defined in
Section 25), over (B) the actuarial value (as determined pursuant to the SERP)
of his actual MERP benefit; (ii) his SERP benefit shall not become vested unless
he remains an employee of the Company or one of its affiliates until May 24,
2014; and (iii) any election by Executive to receive his SERP benefit payment at
the later of his “Normal Retirement Date” (as defined in the SERP) or his
“Separation from Service” (as defined in the SERP) shall be subject to
applicable requirements under Section 409A of the Code and shall not be
effective if Executive vests in his SERP benefit earlier than 12 months after he
is designated as a participant in the SERP. 


5. Expenses. Subject to prevailing Company policy or such guidelines as may be
established by the Board, the Company will reimburse Executive for all
reasonable expenses incurred by Executive in carrying out his duties no later
than the last day of the year following the year in which the Executive incurs
the reimbursable expense.


3

--------------------------------------------------------------------------------


6. Termination of Employment.


(a) Employment Rights. Executive and the Company acknowledge that, except as may
otherwise be provided under this Agreement or any other written agreement
between Executive and the Company or a Subsidiary or as set forth in Section
6(b), the employment of Executive by the Company is “at will” and may be
terminated by the Company without further compensation.  Nothing expressed or
implied in this Agreement will create any right or duty on the part of the
Company or Executive to have Executive remain in the employment of the Company
or any Subsidiary.


(b) Termination in a Covered Termination. Executive shall be entitled to the
payments provided in Section 6(c) on account of a Covered Termination.  A
“Covered Termination” is the severance of Executive’s employment that occurs
during the Term and prior to the occurrence of a Change in Control, under
circumstances where Executive is not entitled to any compensation, payment or
benefit under the Change in Control Agreement and due to either (i) a
termination by the Company other than for Cause (as defined in Section 25) and
other than due to Executive’s death or Disability (as defined in Section 25) or
(ii) a termination by Executive for Good Reason (as defined in Section 25).


(c) Payments and Benefits Upon a Covered Termination. Subject to the provisions
of Sections 7, 8 and 9 hereof, in the event a Covered Termination described in
Section 6(b) occurs, the Company shall pay or provide to Executive on or
beginning, as applicable, the first business day that occurs following sixty
(60) days after his Termination Date (as defined in Section 25):


(i) a lump sum cash payment equal to Executive’s Base Salary in effect on his
Termination Date from the day following the Termination Date to the end of the
Term, but in no event shall the aggregate amount of such payments exceed 2.5
times Executive’s Base Salary as of the Termination Date;


(ii) a lump sum cash payment equal to Executive’s Retention Cash Awards (as
defined in Section 25) that are unpaid as of the Termination Date;


(iii) a lump sum cash payment equal to the sum of (A) any earned annual cash
bonus award for fiscal year 2009, 2010 or 2011 that is unpaid prior to
Executive’s Termination Date (determined without regard to any requirement that
Executive remain employed until the regular payment date therefor) and (B) the
following applicable amount(s) for each of fiscal years 2009, 2010, 2011 and
2012 that has not ended prior to Executive’s Termination Date:  (I) for 2009,
the target annual cash bonus award, (II) for 2010, $200,000, (III) for 2011,
$200,000, and (IV) for 2012, $200,000;


(iv) a lump sum cash payment equal to the sum of (A) any earned long-term cash
incentive bonus award for a long-term performance period that contains, as a
last year of measurement, fiscal year 2009, 2010 or 2011 and that has ended
prior to Executive’s Termination Date that is unpaid as of the Termination Date
(determined without regard to any requirement that Executive remain employed
until the regular payment date therefor) and (B) the following applicable
amount(s):


4

--------------------------------------------------------------------------------


(I) any and all target long-term cash incentive bonus awards for each of the
long-term performance periods that contain, as the first year of measurement,
fiscal year 2009 or any earlier year and that contain, as the last year of
measurement 2009, 2010 or 2011 that has not ended prior to Executive’s
Termination Date, and


(II) if Executive’s Termination Date occurs in 2012, $75,000;


(v) all outstanding equity-based awards granted to Executive prior to or during
the Term of this Agreement but prior to the Termination Date, including but not
limited to stock options, restricted stock and restricted units, that otherwise
would vest during the Term of this Agreement, shall automatically be immediately
vested on Executive’s Termination Date; and


(vi) from the day following the Termination Date to the end of the Term (the
“Medical Coverage Period”), Executive shall continue to receive on a monthly
basis the medical coverage in effect on his Termination Date (or generally
comparable coverage) for himself and, if applicable, his spouse and dependents,
as the same may be changed from time to time for employees generally, as if
Executive had continued in employment during such period; or, as an alternative,
the Company may elect to pay Executive cash in lieu of such coverage in an
amount equal to Executive’s reasonable after-tax cost of continuing comparable
coverage, where such coverage may not be continued by the Company (or where such
continuation would adversely affect the tax status of the plan pursuant to which
the coverage is provided), with any such cash payments to be made in accordance
with the ordinary payroll practices of the Company (not less frequently than
monthly) for employees generally for the period during which such cash payments
are to be provided.
 
(A) If Executive does not receive the cash payment described in the preceding
sentence, the Company shall take all commercially reasonable efforts to provide
that the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended
(COBRA), health care continuation coverage period under section 4980B of the
Code (as defined in Section 25) shall commence immediately after the Medical
Coverage Period, with such continuation coverage continuing until the end of
applicable COBRA health care continuation coverage period.


(B) If Executive would have been eligible for post-retirement medical coverage
had he retired from employment during the Medical Coverage Period, but is not so
eligible as the result of his Covered Termination, then at the conclusion of the
benefit continuation period described in (A) above, the Company shall take all
commercially reasonable efforts to provide Executive on a monthly basis with
additional continued group medical coverage comparable to that which would have
been available to him from time to time under the Company’s post-retirement
medical program, for as long as such coverage would have been available under
such program, or, as an alternative, the Company may elect to pay Executive cash
in lieu of such coverage in an amount equal to Executive’s reasonable after-tax
cost of continuing comparable coverage, where such coverage may not be continued
by the Company (or where such continuation would adversely affect the tax status
of the plan pursuant to which the coverage is provided), with any such cash
payments to be made in accordance with the ordinary payroll practices of the
Company (not less frequently than monthly) for
 
5

--------------------------------------------------------------------------------


employees generally for the period during which such cash payments are to be
provided.
 
Notwithstanding anything to the contrary herein, in no event shall this
Agreement entitle Executive to receive more than one payment for any award
granted to Executive; if any award is earned or otherwise payable (other than as
provided in this Agreement) but unpaid, any payment with respect to such award
pursuant to this Agreement will be considered a full satisfaction of Executive’s
rights with respect to such award; and if Executive has elected to defer the
payment of one or more, or any portion, of any payment otherwise due to be made
without regard to this Agreement into a nonqualified deferred compensation plan
maintained by the Company or any of its Subsidiaries, then in lieu of payment
directly to Executive, such payment, or the applicable portion thereof, elected
to be deferred shall be paid or credited instead under such nonqualified
deferred compensation plan if and to the extent that payment pursuant to this
Agreement would be considered an impermissible acceleration or change in the
time or form of payment thereof in violation of the requirements of Section 409A
of the Code (as defined in Section 25).


Notwithstanding the foregoing or any other provision of this Agreement or any
Change in Control Agreement, the Company and Executive explicitly agree that
Executive will not be entitled to payments and benefits under this Agreement and
under any Change in Control Agreement with respect to the same set of
circumstances and in the event Executive becomes entitled to payments or
benefits pursuant to this Agreement and at the same time is entitled to payments
and benefits under any Change in Control Agreement with respect to the same set
of circumstances, Executive shall only be entitled to those payments and
benefits under, and only be subject to the other applicable provisions of, this
Agreement or the Change in Control Agreement (to the total exclusion of the
payment and benefit rights and terms and conditions of the other agreement)
based solely on which agreement provides in the aggregate, on an after-tax
basis, the greatest value to Executive when each agreement’s payments and
benefits are reasonably valued.  Such valuation shall be determined in the sole
and absolute discretion of the Company.


(d) Cessation of Employment on Account of Disability, Cause or Death.
Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment terminates on account of Disability, Executive shall be entitled only
to receive disability benefits under any disability program maintained by the
Company that covers Executive, and Executive shall not be considered to have
incurred a Covered Termination under this Agreement and shall not receive
payments and benefits pursuant to this Section 6. If Executive’s employment
terminates on account of Cause or because of his death, Executive shall not be
considered to have incurred a Covered Termination under this Agreement and shall
not receive payments and benefits pursuant to this Section 6.


(e) Beneficiaries. Executive shall be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation payable hereunder following Executive’s death, and may
change such election, in either case by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.
If Executive dies without having designated a beneficiary, or if the beneficiary
so designated has predeceased Executive or cannot be located by the Company
within one year after the date when the
 
6

--------------------------------------------------------------------------------


Company commenced making a reasonable effort to locate such beneficiary, then
Executive's surviving spouse, or if none, then Executive's estate shall be
deemed to be his beneficiary.
 
7. Nonqualified Deferred Compensation Plan Omnibus Provisions. Notwithstanding
any other provision of this Agreement, it is intended that any payment or
benefit which is provided pursuant to or in connection with this Agreement which
is considered to be nonqualified deferred compensation subject to Section 409A
of the Code (as defined in Section 25) shall be provided and paid in a manner,
and at such time, including without limitation payment and provision of benefits
only in connection with a permissible payment event contained in Section 409A
occurs (e.g., death, disability, separation from service from the Company and
its affiliates as defined for purposes of Section 409A of the Code), and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided therein for
non-compliance.  Notwithstanding any other provision of this Agreement, the
Board is authorized to amend this Agreement, to amend any election made by
Executive under this Agreement and/or to delay the payment of any monies and/or
provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply, or to evidence or further evidence required
compliance, with Section 409A of the Code (including any transition or
grandfather rules thereunder).  For purposes of this Agreement, all rights to
payments and benefits hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A
of the Code.  If Executive is a key employee (as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof) and any of the Company’s stock
is publicly traded on an established securities market or otherwise, then
payment of any amount or provision of any benefit under this Agreement which is
considered to be nonqualified deferred compensation subject to Section 409A of
the Code shall be deferred for six (6) months as required by Section
409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”).  In the event such
payments are otherwise due to be made in installments or periodically during the
409A Deferral Period, the payments which would otherwise have been made in the
409A Deferral Period shall be accumulated and paid in a lump sum as soon as the
409A Deferral Period ends, and the balance of the payments shall be made as
otherwise scheduled.  In the event benefits are required to be deferred, any
such benefit may be provided during the 409A Deferral Period at Executive’s
expense, with Executive having a right to reimbursement from the Company once
the 409A Deferral Period ends, and the balance of the benefits shall be provided
as otherwise scheduled.  For purposes of this Agreement, severance of employment
will be read to mean a “separation from service” within the meaning of Section
409A of the Code where it is reasonably anticipated that no further services
would be performed after such date or that the level of bona fide services
Executive would perform after that date (whether as an employee or independent
contractor) would permanently decrease to no more than 20 percent of  the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period (or, if lesser, the period of Executive’s service).


8. Release. Notwithstanding the foregoing, no payments shall be made or benefits
provided under Section 6(c) unless Executive executes, and does not revoke, the
Company’s standard written release, substantially in the form as attached hereto
as Appendix A (the “Release”), of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company (other than any claim or entitlement under an employee
benefit, long term cash or equity compensation plan, program, arrangement or
agreement which is due pursuant to the terms of such plan, program, arrangement
or agreement) or a termination thereof. Such Release, with the period for
revoking the same having already expired, must be provided to the Company on or
after, but no later than sixty (60) days following, Executive’s Termination
Date.


7

--------------------------------------------------------------------------------


9. Covenants Not to Compete and Not to Solicit; Breach of Agreement Obligations
by Executive.


(a) Covenant Not to Compete. In the event Executive is entitled to receive
payments and benefits under Section 6(c) above, then, for a period of one (1)
year following Executive’s Termination Date, Executive shall not directly or
indirectly engage in (whether as an employee, consultant, proprietor, partner,
director or otherwise), or have any ownership interest in, or participate in a
financing, operation, management or control of, any person, firm, corporation or
business that is a Restricted Business in a Restricted Territory without the
prior written consent of the Board. For this purpose, ownership, whether direct
or beneficial, of no more than 5% of the outstanding securities entitled to vote
generally in the election of directors of a publicly traded corporation shall
not constitute a violation of this provision.


(b) Covenant Not to Solicit. In the event Executive is entitled to receive
payments and benefits under Section 6(c) above, then, for a period of one (1)
year following Executive’s Termination Date, Executive shall not: (i) solicit,
encourage or take any other action which is intended to induce any other
employee, any supplier or any customer, of the Company or any Subsidiary to
terminate his employment or relationship with the Company or any Subsidiary; or
(ii) interfere in any manner with the contractual or employment relationship
between the Company and any such employee, supplier or customer of the Company
or any Subsidiary. The foregoing shall not prohibit Executive or any entity with
which Executive may be affiliated from hiring a former employee of the Company
or any Subsidiary; provided, that such hiring results exclusively from such
former employee’s affirmative response to a general recruitment effort.


(c) Interpretation. The covenants contained herein are intended to be construed
as a series of separate covenants, one for each of the counties, parishes,
towns, cities or states or similar local governmental or political subdivisions
of the Restricted Territory. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections. If, in any judicial proceeding, the court shall refuse to
enforce any of the separate covenants (or any part thereof) deemed included in
such subsections, then such unenforceable covenant (or such part) shall be
deemed to be eliminated from this Agreement for the purpose of those proceedings
to the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. 


(d) Remedies for Breach.  In the event of Executive’s termination of employment,
the Company’s obligations to provide the payments and benefits set forth in
Section 6(c) shall be and are expressly conditioned upon Executive’s covenants
not to compete and not to solicit as provided herein. In the event Executive
breaches his obligations to the Company as provided herein, the Company’s
obligations to provide the payments and benefits set forth in Section 6(c) shall
cease, and Executive shall be obligated to return to the Company any payments
and the value of any benefits previously received by him pursuant to Section
6(c). In addition, it is recognized that damages in the event of breach of this
Section 9 by Executive would be difficult, if not impossible, to ascertain, and
it is therefore specifically agreed that the Company, in addition to and without
limiting any other remedy or right it may have, shall have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach.  The existence of the express rights to cease or
recover payment and the value of benefits otherwise
 
8

--------------------------------------------------------------------------------


provided for in Section 6(c) and to obtain an injunction or other equitable
relief shall not preclude the Company from pursuing any other rights and
remedies at law or in equity which it may have.
 
(e) Definitions. For proposes of this Section 9, the following terms have the
following meanings:


(i) “Restricted Business” means any business function with a direct competitor
of the Company or any Subsidiary that is substantially similar to the business
function performed by Executive with the Company or any Subsidiary immediately
prior to his Termination Date.


(ii) “Restricted Territory” means the counties, parishes, towns, cities, or
states or similar governmental or political subdivisions of any country in which
the Company or any Subsidiary operates or does business, inclusive of markets in
which the Company competes with the Restricted Business to sell its products.


(f) Reasonableness. In the event that the provisions of this Section 9 shall
ever be deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.


10. Enforcement. Without limiting the rights of Executive at law or in equity,
if the Company fails to make any payment required to be made or provided
hereunder on a timely basis, the Company will pay interest on the amount or
value thereof at an annualized rate of interest equal to the so-called composite
“prime rate” as quoted from time to time during the relevant period in the
Eastern Edition of The Wall Street Journal. Such interest will be payable as it
accrues consistent with the timing of the related payments or benefits to be
provided. Any change in such prime rate will be effective on and as of the date
of such change.


11. Duties upon Termination; Mitigation Obligation. Upon termination of
employment for any reason, Executive or his estate shall surrender to the
Company all correspondence, letters, files, contracts, mailing lists, customer
lists, advertising materials, ledgers, supplies, equipment, checks, and all
other materials and records of any kind that are the property of the Company or
any of its subsidiaries or affiliates, that may be in Executive’s possession or
under his control, including all copies of any of the foregoing. The Company
hereby acknowledges that it will be difficult and may be impossible for
Executive to find reasonably comparable employment following the Termination
Date. Accordingly, the payment and provision of the severance compensation by
the Company to Executive in accordance with the terms of this Agreement is
hereby acknowledged by the Company to be reasonable, and Executive will not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of Executive hereunder or
otherwise.


12. Legal Fees and Expenses. If litigation or arbitration is commenced by either
party to enforce or interpret any provision contained in this Agreement, the
Company will undertake to indemnify Executive for his reasonable attorneys' fees
and expenses associated with such litigation or arbitration if Executive
substantially prevails in such litigation or arbitration or any settlement
thereof.  Notwithstanding the foregoing, if it should appear to Executive that
the Company has failed to
 
9

--------------------------------------------------------------------------------


comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Executive the
payments provided or intended to be provided to Executive under Section 6(c) of
this Agreement, the Company will in any event reimburse Executive for his
reasonable attorneys' fees and expenses incurred in connection therewith up to
$10,000 without regard to the commencement or outcome of any litigation or
arbitration in order for Executive to retain counsel to advise and represent
Executive in connection with any such interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer
or employee of the Company, in any jurisdiction. Notwithstanding any existing or
prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to Executive’s entering into an attorney-client
relationship with such counsel, and in that connection, the Company and
Executive agree that a confidential relationship will exist between Executive
and such counsel. The first $10,000 of such expenses will be paid by the Company
as soon as administratively feasible after they are incurred by Executive, and
any balance thereof due to Executive shall be paid within thirty (30) days after
any final judgment or decision or settlement in which Executive substantially
prevails.
 
13. Confidentiality. Executive hereby covenants and agrees that, except as
specifically requested or directed by the Company, he will not disclose to any
person not employed by the Company, or use in connection with engaging in
competition with the Company, any confidential or proprietary information (as
provided below) of the Company. For purposes of this Agreement, the term
“confidential or proprietary information” will include all information of any
nature and in any form that is owned by the Company and that is not publicly
available (other than by Executive’s breach of this Section 13) or generally
known to persons engaged in businesses similar or related to those of the
Company. Confidential or proprietary information will include, without
limitation, the Company’s financial matters, customers, employees, industry
contracts, strategic business plans, product development (or other proprietary
product data), marketing plans, consulting solutions and processes, and all
other secrets and all other information of a confidential or proprietary nature
which is protected by the Uniform Trade Secrets Act. For purposes of the
preceding two sentences, the term “Company” will also include any Subsidiary.
The foregoing obligations imposed by this Section 13 will not apply (i) in the
course of the business of and for the benefit of the Company, (ii) if such
confidential or proprietary information has become, through no fault of
Executive, generally known to the public, or (iii) if Executive is required by
law to make disclosure (after giving the Company notice and an opportunity to
contest such requirement). In addition, if not otherwise filed by the Company
with the U.S. Securities and Exchange Commission (“SEC”) and available through
public disclosure from the SEC, Executive agrees not to disclose the terms of
this Agreement to anyone, except Executive’s spouse, attorney and, as necessary,
tax/financial advisor, except as may be required by law. Likewise, the Company
agrees that the terms of this Agreement will not be disclosed except as may be
necessary to obtain approval or authorization to fulfill its obligations
hereunder or as required by law. It is expressly understood that any violation
of the confidentiality obligation imposed hereunder constitutes a material
breach of this Agreement.


14. Employment Rights. Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between Executive and
the Company or a Subsidiary, the employment of Executive by the Company is “at
will.”  Nothing expressed or implied in this Agreement will create any right or
duty on the part of the Company or Executive to have Executive remain in the
employment of the Company or any Subsidiary.


10

--------------------------------------------------------------------------------


15. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.


16. Successors and Binding Agreement.


(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.


(b) This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any employment agreement between Executive and the Company that
relate to any matter that is also the subject of this Agreement, and such
provisions in such employment agreement will be null and void. Except as
provided in Section 6(c) or 7 hereof, the foregoing sentence shall have no
impact on any outstanding agreement made with Executive under the Company’s
long-term incentive program, including, stock option, restricted stock,
restricted unit, other equity- or cash-based incentive awards or other equity-
or cash-based agreements at any time in effect.  


(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
16(a) and (b). Without limiting the generality or effect of the foregoing,
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 16(c), the Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.


17. Notices. For all purposes of this Agreement, all communications, including
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed electronically), or five (5)
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid, or three (3) business days
after having been sent by a nationally recognized courier service for
overnight/next-day delivery, such as FedEx, UPS, or the United States Postal
Service, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to Executive at his principal
residence, or to such other address as any party may
 
11

--------------------------------------------------------------------------------


have furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.
 
18. Governing Law; Dispute Resolution. The validity, interpretation,
construction and performance of this Agreement will be governed by and construed
in accordance with the substantive laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such State. Any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by arbitration in either Richmond, Virginia or Charleston, West Virginia as so
determined by Executive. Three arbitrators shall be selected, and arbitration
shall be conducted, in accordance with the rules of the American Arbitration
Association. Subject to Section 12 hereof, the arbitrators shall have the
discretion to award the cost of arbitration, arbitrators’ fees and the
respective attorneys’ fees of each party between the parties as they see fit.


19. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.


20. Amendment; Modification. This Agreement may only be amended by written
agreement of the parties hereto. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement.


21. Acknowledgement. Executive acknowledges that he has signed this Agreement
voluntarily and knowingly in exchange for the consideration described herein,
which Executive acknowledges is adequate and satisfactory to him and which
Executive acknowledges is in addition to any other benefits to which Executive
is otherwise entitled and that Executive has been and is hereby advised in
writing to consult with an attorney prior to signing this Agreement.


22. Miscellaneous. References to Sections are to references to Sections of this
Agreement. Any reference in this Agreement to a provision of a statute, rule or
regulation will also include any successor provision thereto. Whenever used
herein, the masculine includes the feminine.


23. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 6, 7, 8, 9, 10,
11, 12, 13, 16 and 18 will survive any termination or expiration of this
Agreement or the termination of Executive’s employment for any reason
whatsoever.


24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.


12

--------------------------------------------------------------------------------


25. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:


(a) “Board” means the Board of Directors of the Company. If Executive is also a
member of the Board, then in the case of any provision hereof that requires
action by, or a determination of, the Board in connection with this Agreement,
it is understood that such provision refers to the members of the Board other
than Executive. Unless otherwise provided by the Board and except in determining
Cause, the Compensation Committee of the Board shall have full authority to act
on behalf of the Board in connection with any duty or action expressly assigned
under, or implicitly to be acted on in connection with, this Agreement to or by
the Board.


(b) “Cause” shall occur hereunder only upon:


(i) the willful and continued failure by Executive substantially to perform his
duties with the Company (other than any such failure resulting from his
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to him by the Board which specifically
identifies the manner in which the Board believes that he has not substantially
performed his duties,


(ii) Executive’s willful breach of fiduciary duty, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses), willful
violation of a final cease and desist order or willful engaging in other gross
misconduct which is materially and demonstrably injurious to the Company or any
Subsidiary, or


(iii) Executive’s conviction of, or pleading guilty or nolo contendere to, the
commission of a felony involving fraud, embezzlement, theft or moral turpitude.


For purposes of this Section 25(b), no act, or failure to act, on Executive’s
part described in clause (i) or (ii) above shall be considered “willful” unless
done, or omitted to be done, by him not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company and
its Subsidiaries. Notwithstanding the foregoing, Executive shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than two-thirds of the entire membership of the Board at a meeting of
the Board called and held for the purpose, among others (after at least twenty
(20) days prior notice to Executive and an opportunity for Executive, together
with his counsel, to be heard before the Board), of finding that (x) in the good
faith opinion of the Board Executive failed to perform his duties or engaged in
misconduct as set forth above in clause (i) or (ii) of this paragraph, and, if
applicable, that Executive did not correct such failure or cease such misconduct
after being requested to do so by the Board, or (y) as set forth in clause (iii)
of this paragraph, Executive has been convicted of or has entered a plea of nolo
contendere to the commission of a felony. The fact that Executive is or shortly
may be “retirement eligible” and thus eligible for or entitled to
post-retirement benefits from any plan, arrangement or program sponsored,
participated in or contributed to by the Company or any Subsidiary shall not
prevent Executive’s termination from being considered termination for Cause.


(c) “Change in Control” means the occurrence of any of the following events:


13

--------------------------------------------------------------------------------


(i) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person) shares of the Company having thirty (30) percent or more of the
total number of votes that may be cast for the election of directors of the
Company; or


(ii) as the result of any cash tender or exchange offer, merger or other
business combination, or any combination of the foregoing transactions, (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of the Company or
any successor to the Company and be replaced by persons whose appointment or
election is not endorsed by the majority of directors before the Transaction.


(d) “Code” means the Internal Revenue Code of 1986, as amended.


(e) “Disability” means Executive becomes permanently disabled within the meaning
of, and begins actually to receive long-term disability benefits pursuant to,
the long-term disability plan of the Company or any Subsidiary in effect for, or
applicable to, Executive, or if none, then Executive is determined by the Social
Security Administration to be totally and permanently disabled for purposes of
entitlement to Social Security disability benefits.


(f) “Good Reason” means one of the following events:


(i) the assignment to Executive of any duties inconsistent in any respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities in effect immediately on
the Effective Date, or any other action by the Company or any Subsidiary which
results in a diminution in such position, authority, duties or responsibilities,
other than an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company or Subsidiary promptly after receipt
of notice thereof given by Executive;


(ii) any failure by the Company or any Subsidiary to continue Executive’s
employment upon the terms and conditions as existed on the Effective Date (as
the same may be increased from time to time during the Term) other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company or Subsidiary promptly after receipt of notice
thereof given by Executive, including but not limited to compensation level and
annual and long-term cash and equity incentive opportunity, but excluding any
term or condition covered in clause (i) above; or


(iii) a material reduction in the level of Employee Benefits provided to
Executive on the Effective Date.


For purposes hereof, “Employee Benefits” means the perquisites, benefits and
service credit for benefits as provided under any and all employee retirement
income and welfare benefit policies, plans, programs or arrangements in which
Executive is entitled to participate, including, without limitation, any stock
option, stock appreciation, stock purchase, restricted stock, restricted unit,
performance stock, performance unit, shadow stock or similar equity incentive
plan, program, arrangement, savings, pension, supplemental executive retirement,
or
 
14

--------------------------------------------------------------------------------


other retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital or other insurance
(whether funded by actual insurance or self-insured by the Company or a
Subsidiary), disability, salary continuation, expense reimbursement and other
employee benefit policies that may exist as of the Effective Date or any
successor policies, plans or arrangements that provide substantially similar
perquisites or benefits.
 
Without limiting the generality or effect of the foregoing, Executive shall have
no right to terminate employment for Good Reason in connection with an event
described above unless (x) Executive provides written notice to the Company
within thirty (30) days of the occurrence of such event that identifies such
event with particularity, and (y) the Company fails to correct such event within
ten (10) business days after receipt of such notice from Executive.


In no event shall the termination of Executive’s employment with the Company on
account of Executive’s death or Disability or because Executive engaged in
conduct constituting Cause be deemed to be a termination for Good Reason.


(g) “Retention Cash Awards" means the retention cash awards of $150,000 payable
to Executive on January 1, 2010, January 1, 2011 and January 1, 2012 so long as
Executive has been continuously employed by the Company through each such date,
respectively.


(h) “Subsidiary” means any Company affiliate, whether or not incorporated, at
least 50% of the outstanding capital stock or other ownership interests of which
is owned, directly or indirectly, by the Company.


(i) “Termination Date” means the last day of Executive’s employment with the
Company and all Subsidiaries.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of May 28, 2009.



     
MASSEY ENERGY COMPANY
   
By:
   /s/ Baxter F. Phillips, Jr.  
Name:
 
Baxter F. Phillips, Jr.
Title:
 
President
 
 
 
/s/ Michael K. Snelling                
Michael K. Snelling




 
15

--------------------------------------------------------------------------------

 

Appendix A


SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE


THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this      day of                 ,             , by and between
Massey Energy Company, a Delaware corporation (the “Company”), and
_______________________ (the “Executive”).


WHEREAS, Executive formerly was employed by the Company as             ; and


WHEREAS, Executive and Company entered into an Employment Agreement, effective
as of May 25, 2009 (the “Employment Agreement”) which provides for certain
payments in the event that Executive’s employment is terminated on account of a
reason set forth in the Employment Agreement; and


WHEREAS, an express condition of Executive’s entitlement to the payments under
the Employment Agreement is the execution of a general release in the form set
forth below; and


WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on an amicable basis, such termination to be effective             
            ,              (“Termination Date”).


NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:


1. (a) Executive, for and in consideration of the commitments of the Company as
set forth in paragraph 6 of this Agreement, and intending to be legally bound,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (collectively, “Releasees”) from all causes of action, suits,
debts, claims and demands whatsoever in law or in equity, which Executive ever
had, now has, or hereafter may have, whether known or unknown, or which
Executive’s heirs, executors, or administrators may have, by reason of any
matter, cause or thing whatsoever, from the beginning of Executive’s employment
to the date of this Agreement, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with the Company, the terms and conditions
of that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs. This Agreement is effective without
regard to the legal nature of the claims raised and without regard to whether
any such claims are based upon tort, equity, implied or express contract or
discrimination of any sort.


(b) To the fullest extent permitted by law, and subject to the provisions of
paragraph 11 below, Executive represents and affirms that (i) [other than
            ,] Executive has not filed or
 
A-1

--------------------------------------------------------------------------------


caused to be filed on Executive’s behalf any claim for relief against the
Company or any Releasee and, to the best of Executive’s knowledge and belief, no
outstanding claims for relief have been filed or asserted against the Company or
any Releasee on Executive’s behalf; and (ii) [other than             ,]
Executive has not reported any improper, unethical or illegal conduct or
activities to any supervisor, manager, department head, human resources
representative, agent or other representative of the Company, to any member of
the Company’s legal or compliance departments, or to the ethics hotline, and has
no knowledge of any such improper, unethical or illegal conduct or activities.
Executive agrees to dismiss with prejudice all claims for relief filed before
the date hereof.
 
(c) Notwithstanding any other provision herein, the foregoing release does not
apply to any claim or entitlement under an employee benefit or long term cash or
equity incentive compensation plan, program, arrangement or agreement which is
due pursuant to the terms of such plan, program, arrangement or agreement.


2. The Company, for and in consideration of the commitments of Executive as set
forth in this Agreement, and intending to be legally bound, does hereby REMISE,
RELEASE AND FOREVER DISCHARGE Executive from all claims, demands or causes of
action arising out of facts or occurrences prior to the date of this Agreement,
but only to the extent the Company knows or reasonably should know of such facts
or occurrence and only to the extent such claim, demand or cause of action
relates to a violation of applicable law or the performance of Executive’s
duties with the Company; provided, however, that this release of claims shall
not in any case be effective with respect to any claim by the Company alleging a
breach of Executive’s obligations under this Agreement. [Note: The Company and
Executive may, but shall not be required to mutually agree on a case-by-case
basis at the time of the signing of this release to include the foregoing
provision, or a substantially similar provision, to this Agreement.]


3. In consideration of the Company’s agreements as set forth in paragraph 6
herein, Executive agrees to comply with the limitations described in Sections 9
and 13 of the Employment Agreement.


4. Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company and its
affiliated entities, that Executive shall not seek employment with the Company
or any affiliated entity at any time within two (2) years after his Termination
Date, and that neither the Company nor any affiliated entity has any obligation
to employ him in the future.


5. Executive further agrees that Executive will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated entities, or any of their officers, directors, employees, agents or
representatives, including, but not limited to, any matters relating to the
operation or management of the Company, Executive’s employment and the
termination of Executive’s employment, irrespective of the truthfulness or
falsity of such statement.


6. In consideration for Executive’s agreements as set forth herein, the Company
agrees to pay or provide to or for Executive the payments described in Section
6(c) of the Employment Agreement, the provisions of which are incorporated
herein by reference. Except as set forth in this Agreement, it is expressly
agreed and understood that Releasees do not have, and will not have, any
obligations to provide Executive at any time in the future with any payments,
benefits or considerations other than those recited in this paragraph, those
excluded from release in Section 1(c) of this Agreement or those
 
A-2

--------------------------------------------------------------------------------


required by law, other than under the terms of any benefit plans which provide
benefits or payments to former employees according to their terms.
 
7. Executive understands and agrees that the payments and agreements provided in
this Agreement are being provided to him in consideration for Executive’s
acceptance and execution of, and in reliance upon Executive’s representations
in, this Agreement. Executive acknowledges that if Executive had not executed
this Agreement containing a release of all claims against the Company, Executive
would not have been entitled to the payments set forth in Section 6(c) of the
Employment Agreement.


8. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to him under any employment agreement or offer
letter Executive has with the Company and, further, that this Agreement
supersedes any employment agreement or offer letter Executive has with the
Company, and any and all other prior agreements or understandings, whether
written or oral, between the parties which are inconsistent with this Agreement,
and further, that, except as set forth expressly herein, no promises or
representations have been made to him in connection with the termination of
Executive’s employment agreement, if any, or offer letter, if any, with the
Company, or the terms of this Agreement or the Employment Agreement.


9. If not otherwise filed by the Company with the U.S. Securities and Exchange
Commission (“SEC”) and available through public disclosure from the SEC,
Executive agrees not to disclose the terms of this Agreement or the Employment
Agreement to anyone, except Executive’s spouse, attorney and, as necessary,
tax/financial advisor, except as may be required by law. Likewise, the Company
agrees that the terms of this Agreement will not be disclosed except as may be
necessary to obtain approval or authorization to fulfill its obligations
hereunder or as required by law. It is expressly understood that any violation
of the confidentiality obligation imposed hereunder constitutes a material
breach of this Agreement.


10. Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, subsidiaries or affiliates or obtained as a result of Executive’s
prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by Executive while employed by or rendering services to
the Company and/or its predecessors, subsidiaries or affiliates. Executive
acknowledges that all such Corporate Records are the property of the Company. In
addition, Executive shall promptly return in good condition any and all Company
owned equipment or property, including, but not limited to, automobiles,
personal data assistants, facsimile machines, copy machines, pagers, credit
cards, cellular telephone equipment, business cards, laptops and computers,
unless mutually agreed upon in writing. As of the Termination Date, the Company
will make arrangements to remove, terminate or transfer any and all business
communication lines including network access, cellular phone, fax line and other
business numbers.


11. Nothing in this Agreement shall prohibit or restrict Executive from: (i)
making any disclosure of information required by law; (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal regulatory or law enforcement
 
A-3

--------------------------------------------------------------------------------


agency or legislative body, any self-regulatory organization, or the Company’s
designated legal, compliance or human resources officers; or (iii) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.
 
12. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.


13. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorneys’
fees and costs.


14. Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.


15. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Delaware, without giving effect to the principles of conflict of laws of such
State.


16. Executive certifies and acknowledges as follows:


(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that, other than as
excepted in paragraph 1 hereof, Executive has agreed to RELEASE AND FOREVER
DISCHARGE the Company and each and every one of its affiliated entities from any
legal action arising out of Executive’s employment relationship with the Company
and the termination of that employment relationship; and


(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to him and which Executive acknowledges is in addition
to any other payments or benefits to which Executive is otherwise entitled; and


(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement; and


(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed; and


A-4

--------------------------------------------------------------------------------


(e) That the Company has provided him with a period of twenty-one (21)  days
within which to consider this Agreement, and that Executive has signed on the
date indicated below after concluding that this Separation of Employment
Agreement and General Release is satisfactory to him; and


(f) Executive acknowledges that this Agreement may be revoked by him within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.


Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this
             day of             ,             .
 

                           
Witness:
   
Executive
                   
MASSEY ENERGY COMPANY
                                     
By:
         
Witness:
   
Name:
               
Title:
               


A-5
 
 

--------------------------------------------------------------------------------

 